Citation Nr: 1547748	
Decision Date: 11/12/15    Archive Date: 11/25/15

DOCKET NO.  08-39 807	)	DATE
	)
		)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence had been submitted to reopen a claim for service connection for anxiety disorder with depressive features.

2.  Entitlement to service connection for impotency.

3.  Entitlement to service connection for an esophagus disability.

4.  Entitlement to service connection for hair loss on the upper legs.

5.  Entitlement to service connection for epidermal lesions on the back.

6.  Entitlement to service connection for nerve damage to the left and right lower extremities.

7.  Entitlement to service connection for a gastrointestinal disability.

8.  Entitlement to service connection for a respiratory disability.  

9.  Entitlement to service connection for a insomnia/sleep disturbances.

10.  Entitlement to service connection for headaches with dizziness and nausea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Williams, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1968 to April 1984.  A January 1986 Administrative Decision found that the period of service from October 19, 1979, to April 13, 1984, was terminated under conditions which preclude the payment of Department of Veterans Affairs (VA) benefits. 

 This matter comes before the Board of Veterans' Appeals (Board) from June 2007 and July 2011 rating decisions of a VA Regional Office (RO) in Montgomery, Alabama. 

The Board remanded the issues of whether new and material evidence had been submitted to reopen a claim for service connection for anxiety disorder with depressive features, and entitlement to service connection for impotency, an esophagus disability, hair loss on upper legs, epidermal lesions on the back, nerve damage to the left lower extremity, nerve damage to the right lower extremity, and a gastrointestinal disability, for additional development in June 2011 and again in November 2012.  

The AOJ provided a Statement of the Case (SOC) in September 2011 regarding the issues of whether new and material evidence had been submitted to reopen a claim for service connection for anxiety disorder with depressive features, and entitlement to service connection for impotency, an esophagus disability, hair loss on upper legs, epidermal lesions on the back, nerve damage to the left lower extremity, nerve damage to the right lower extremity, and a gastrointestinal disability.  In the November 2012 Board decision, the Board again requested that the AOJ provide an SOC.  Although no VA Form 9, Substantive Appeal, was submitted subsequent to the September 2011 SOC, the Veteran submitted a VA Form 9 following the November 2013 supplemental SOC.  Consequently, as the AOJ has continued to adjudicate these issues, the Board finds that it has waived any jurisdictional defects in the VA Form 9.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009). 

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on VBMS and the "Virtual VA" system to ensure a complete assessment of the evidence.

The Board notes it appears from the VBMS e-folder that the Veteran has submitted a notice of disagreement with regard to a September 2014 decision of the RO regarding whether new and material evidence has been submitted to reopen claims for service connection for hypertension and ischemic heart disease, entitlement to nonservice-connected pension, and service connection for burning eyes, chronic cough, chronic sinus, epilepsies seizures, bilateral knees, left index finger, and a neck condition.  The Virtual VA e-folder shows that in January 2015, the RO acknowledged receipt of the notice of disagreement and was administratively processing the matter.  This matter is not currently before the Board and will not be further addressed as the record indicates that it is being processed by the RO.

(The issues of entitlement to an rating in excess of 10 percent for service-connected posttraumatic stress disorder and entitlement  to service connection for a low back disability and a jaw disability are the subjects of a separate Board Decision.) 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran submitted a VA Form 9 in December 2013, within 30 days after the November 2013 SOC a regarding service connection for respiratory problems, insomnia/sleep disturbances, headaches  with dizziness and nausea, and the November 2013 SSOC regarding the issues of whether new and material evidence had been submitted to reopen a claim for service connection for anxiety disorder with depressive features, and entitlement to service connection for impotency, an esophagus disability, hair loss on upper legs, epidermal lesions on the back, nerve damage to the left lower extremity, nerve damage to the right lower extremity, and a gastrointestinal disability.  According to the December 2013 VA Form 9, the Veteran has requested to appear before the Board via videoconference.  While the Veteran is incarcerated, no apparent development has been undertaken to attempt to arrange for a hearing.  It is not indicated what the Veteran's prison's policy is on the feasibility of conducting a videoconference hearing, and the Board concludes that remand is necessary to attempt to afford the Veteran an opportunity for a hearing.  VA's duty to assist incarcerated Veterans requires it to tailor its assistance to meet peculiar circumstances of confinement, as incarcerated Veterans are entitled to the same care and consideration given to their fellow Veterans.  Wood v. Derwinski, 1 Vet. App. 190 (1991); Bolton v. Brown, 8 Vet. App. 185 (1995); 38 C.F.R. § 20.700.  

Therefore, the AOJ should make the necessary efforts to contact the facility where the Veteran is incarcerated and to provide the requested Board videoconference hearing while he is incarcerated.  All documentation of the above efforts should be included in the Veteran's electronic claims folder.


Accordingly, the case is REMANDED for the following actions:

1.  Take all indicated action in order to afford the Veteran the requested Board hearing in accordance with applicable procedures.  If the scheduling of a VA hearing is not feasible in this case, written documentation to that effect should be included in the claims file and the Veteran and his representative are to be offered an opportunity to make additional written presentation. 

2.  Thereafter, the matters on appeal should be returned to the Board for appellate disposition.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

